DETAILED ACTION
Status of the Claims 
	Claims 1-14 are cancelled. Claims 21-37 are new. Claims 15-37, actually claims 15-36 (please see the below objection in regards to renumbering of claims 32-37) are under examination. 
	Claims 32-37 are examined as being claims 31-36 due to the misnumbering of claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority from the provisional applications #63019258, #63121856, #63144305 and #63158864 filed on 05/01/2020, 12/04/2020, 02/01/2021 and 03/09/2021 respectively. 

Information Disclosure Statement
The information disclosure statement from 07/22/2022 has been considered by the examiner.

Objections Withdrawn
The objection over claims 3-4 and 12 is withdrawn per Applicant’s cancellation of said claims. 
The objections over claims 15 and 17-19 are withdrawn per Applicant’s amendments of correcting the minor informalities. 

Rejections Withdrawn
The USC 112(b) rejection over claims 2-4 and 11-14 is withdrawn per Applicant’s cancellation of said claims. 
The USC 102 rejection over claims 15-16 over Ozaki is withdrawn per Applicant’s amendment of adding “wherein the fluid carrier consists essentially of water” for the “fluid carrier” limitation. While Ozaki teaches water as a fluid carrier, it does so in combination with ethanol. Ozaki recites “A norovirus inactivating agent according to Example 1 was prepared by mixing these compounds with purified water so that ethanol was 55.00 wt%” (example 1). Ethanol is also interpreted as a fluid carrier, and it being 55 wt% teaches away from “wherein the fluid carrier consists essentially of water” limitation of the instant claim 15. 
The USC 103 rejection over claims 3-4 and 11-16 over Bui is withdrawn per Applicant’s amendment of deleting “acetic acid” from the organic acid Markush grouping claimed in instant claim 15. This is because while Bui teaches the genus of organic acids, it only exemplifies acetic acid in its disclosures. 
The non-statutory double patenting rejection over US app #17/547,712 in view of Ozaki is withdrawn per Applicant’s amendment of instant claim 15 of deleting “citric acid”. 
The non-statutory double patenting rejection over US app #17/547,794 is withdrawn per Applicant’s amendment of instant claim 15 of adding “water” limitation as the carrier.

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-22, 25-26, 30-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Josh Munger et al (US 8158677 B2, publication date: 04/17/2012, previously cited) (Hereinafter Munger) and Maurice Clarence Kemp et al (US 20050226972 A1, publication date: 10/13/2005, previously cited) (Hereinafter Kemp). 
Applicant has deleted claims 1-14. In claim 15, Applicant has added the new limitation of “wherein the fluid carrier consists essentially of water”. Applicant has also deleted “acetic acid” and “citric acid” from the Markush group for “the pharmaceutically acidic component comprising at least one organic acid, the pharmaceutically acceptable acidic component selected from the group consisting of”. In claim 15, Applicant has also replaced “present in the carrier an amount sufficient to produce a pH less than 3.0, for use in addressing at least one of MERS, SARS CoV-1, SARS CoV-2” limitation with “wherein the pharmaceutically acceptable acidic component is present in the carrier in an amount sufficient ,upon inhalation, for treating an infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2, wherein the pharmaceutically acceptable acidic component is present in an amount sufficient to produce a pH less than 2.5”. In claim 16, Applicant added “wherein the pharmaceutically acceptable acidic component further comprises” limitation. Applicant has also added new claims 21-37. New claim 21 recites the limitation of now cancelled claim 14. New claim 22 recites the limitations of now cancelled claim 11. New claim 23 claims “wherein the organic acid is one of aspartic acid, isoascorbic acid, hydroxyacetic acid, and the inorganic acid is one of sulfuric acid, hydrochloric acid or a mixture of sulfuric acid and hydrochloric acid”, which is new in the sense that this claim includes species for both organic and inorganic acids. New claim 24 has the same limitation as claim 21 but is dependent on claim 23. New claim 25 recites “The pharmaceutically acceptable inhalation fluid of claim 15 further comprising an ionic component selected from the group of pharmaceutically acceptable Group I ions, pharmaceutically acceptable Group II ions, and mixtures thereof” which is a new limitation. New claim 26 recites “The pharmaceutically acceptable inhalation fluid of claim 25 wherein the ionic component is calcium” which is a new limitation. New claim 27 recites “A pharmaceutically acceptable therapeutic inhalation fluid composition consisting essentially of … “ which narrows the scope of the invention and is a new limitation. New claims 28-29 further limit new independent claim 27. New claim 30 claims “A system for treating a respiratory illness comprising: a medication delivery device comprising one of a nebulizer or a metered dose inhaler, the medication delivery device having a medication chamber and a medication outlet member in fluid communication with the medication chamber; and a pharmaceutically acceptable therapeutic inhalation fluid composition contained in the medication chamber and deliverable through the medication outlet, the pharmaceutically acceptable therapeutic inhalation fluid comprising” which are newly disclosed limitations. New claims 31-36 (please see the new objection below regarding numbering of the claims) further limit the new independent claim 30, of which claims 35 and 36 contain previously undisclosed/new limitations. 
Regarding claim 15, Munger teaches pharmaceutical compositions (C141 line 41) for use in the treatment of viral infection (C122 lines 56-57) such as from coronavirus (C123 line 7), comprising pharmaceutically acceptable carriers (C141 line 51) such as water (fluid carrier) (C142 line 6), wherein the composition is formulated for oral (inhalation) use (C143 lines 24-25) as inhalers (C143 line 42). Munger also teaches the composition can comprise organic acids such as “benzenesulfonic acid” (C5 line 35), “propionic acid” (C5 line 40), “formic acid” (C5 line 36). Regarding the instant pH limitation, Munger teaches “controlled release of an active ingredient can be stimulated by various conditions including, but not limited to, pH” (C146 lines 13-15). Regarding the newly added limitation of “wherein the fluid carrier consists essentially of water”, Munger teaches “Such pharmaceutical carriers can be sterile liquids, such as water and oils, including those of petroleum, animal, vegetable or synthetic origin, Such as peanut oil, soybean oil, mineral oil, Sesame oil and the like. Water is a preferred carrier when the pharmaceutical composition is administered intravenously” (C142 lines 2-10). These teachings of Munger meet the “wherein the fluid carrier consists essentially of water” limitation of the instant invention. Regarding the “wherein the pharmaceutically acceptable acidic component is present in the carrier in an amount sufficient ,upon inhalation, for treating an infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2”, since the instant claim is directed to a composition and not a method, language such as “upon inhalation, for treating an infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2” does not constitute patentable weight, this is merely an intended use for the product. Thus, language such as “in an amount sufficient for treating…” is interpreted as “an effective amount”. The instant specification does not define what such an effective amount would be. For example, instant specification para 48 recites “The acid component can be present in an amount sufficient to act on the pathogen present in the respiratory tract of the patient” and discloses a range from 100 ppm to 10,000 ppm (instant specification para 48). While Munger doesn’t disclose concentrations regarding its acid components to be added to the composition, under broadest reasonable interpretation, any amount of the acid would be sufficient to “treat” a viral infection (even if such treatment did not achieve results). 
Regarding claims 16 and 22, Munger teaches sulfuric acid (C5 line 41), hydrochloric acid, hydrobromic acid (C5 line 42), and phosphoric acid (C5 line 40). 
Regarding claim 17, Munger teaches agents for use in combination such as “amantadine” (C152 lines 56-57) and “ribavirin” (C152 line 56) as well as oseltamivir (C153 line 47). 
Regarding claim 18, Munger teaches beta2-agonists (e.g. albuterol, biterol, phenoterol, isotarin, metaproterenol, pirbuterol, salbutamol, terbutaline formoterol, salmeterol, and salbutamol terbutanile) (C152 lines 48-51). 
Regarding claim 19, Munger teaches beclomethasone, budesonide, flunisolide, and fluticasone (C152 lines 42-43). 
Regarding claim 20, Munger teaches indomethacin (C191 example 21). 
Regarding claims 25-26, Munger teaches “aluminum, calcium, lithium, magnesium, potassium, sodium” (C5 lines 28-29). 
Regarding claim 30, Munger teaches as discussed above. Regarding the instant preamble of “A system for treating a respiratory illness”, Munger teaches “nasal sprays or inhalers” (C143 lines 41-42) which are interpreted as systems. Regarding “for treating a respiratory illness”, this is merely an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction (MPEP 2111.02 II). Regarding the instant limitations of “a medication delivery device comprising one of a nebulizer or a metered dose inhaler, the medication delivery device having a medication chamber and a medication outlet member in fluid communication with the medication chamber; and a pharmaceutically acceptable therapeutic inhalation fluid composition contained in the medication chamber and deliverable through the medication outlet”, this merely describes the structure of an inhaler. Since Munger teaches inhalers, these limitations are met absent evident of the contrary. 
Regarding claims 31 and 33, Munger teaches as discussed above. 
Regarding claim 34, Munger teaches “ascorbic acid” (C143 line 3) and also teaches sulfuric acid (C5 line 41), hydrochloric acid, hydrobromic acid (C5 line 42), and phosphoric acid (C5 line 40).
Regarding claim 36, since Munger teaches inhalers (medical delivery device) which is discussed above, via its inherent feature, it is deemed to be “configured to produce a pharmaceutically acceptable fluid that can be introduced into contact with at least one of the following: nasal passages, throat, pharynx, larynx, epiglottis, sinuses, trachea, bronchi, or alveoli”. 
Regarding claims 15 and 30, Munger doesn’t teach a pH less than 2.5. 
Regarding claims 21 and 32, Munger doesn’t teach a pH less than 1.8.
Regarding claims 15, 21 and 30, Kemp teaches “an acidic solution of sparingly-soluble Group IIA complexes (“AGIIS”) for use as “medical application” (abstract) prepared with sulfuric acid (claim 2) wherein the invention involves a low pH (para 16) wherein the pH is 1 (para 141). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Munger and Kemp and achieve the instant invention. Kemp provides medical applications of its invention in examples 4, 7, 8 and 12 and teaches that the composition can be a pharmaceutical (para 15). Kemp provides motivations to lower pH by teaching “It is thus desirable to be able to have a source of “acidity,” or HO", without these unwanted disadvantages and be able to reduce environmental and safety hazards associated with acid hydrolysis” (para 12) for organisms such as “viruses” (para 14). Thus, Kemp provides a safe way to incorporate high acidity into composition which boosts a composition’s ability to “control and the growth of, and kill, microorganisms and, at the same time, destroy the products, such as toxins, generated by, or associated with, the microorganisms” (para 15). Thus, one would be motivated to incorporate the teachings of Kemp into the teachings of Munger with a reasonable expectation of successfully achieving a superior virus killing composition.

New Objections – As Necessitated by Amendments and New Claims
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 32-37 need to be renumbered 31-36. 

Claim 15 is objected to because of the following informalities:  
In claim 15, in line 10, “…sufficient , upon inhalation,  for treating…” needs to say “…sufficient, upon inhalation, for treating…” (correction of spacing issues). 

Claim 23 is objected to for missing an “or” between “isoascorbic acid” and “hydroxyacetic acid” in the claim.

Claim 35 if objected to for the recitation of “am organic acid” which needs to be “an organic acid”.  
Appropriate correction is required.

New Rejections – Necessitated by Applicant’s Amendments
	In claim 15, Applicant has added the new limitation of “wherein the fluid carrier consists essentially of water”. Applicant has also deleted “acetic acid” and “citric acid” from the Markush group for “the pharmaceutically acidic component comprising at least one organic acid, the pharmaceutically acceptable acidic component selected from the group consisting of”. In claim 15, Applicant has also replaced “present in the carrier an amount sufficient to produce a pH less than 3.0, for use in addressing at least one of MERS, SARS CoV-1, SARS CoV-2” limitation with “wherein the pharmaceutically acceptable acidic component is present in the carrier in an amount sufficient ,upon inhalation, for treating an infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2, wherein the pharmaceutically acceptable acidic component is present in an amount sufficient to produce a pH less than 2.5”. Applicant has also added new claims 21-37 of which many include new limitations which were not previously claimed (explained in the USC 103 rejection above). Thus, Applicant introduced both further narrowing new limitations to stating claims (such as consisting essentially of water limitation in claim 15) and also new claims with new limitations (such as claims 27 with “consisting essentially of” limitation in the preamble and claim 30 describing a system). For these reasons, a new search and consideration is warranted. An examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) (MPEP 706.07(a)). 

Claim Rejections - 35 USC § 112(b) -Due to New Claims
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the inorganic acid" in the claim without a prior recitation of “an inorganic acid” in claim 23 or claim 15 on which it depends.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is rejected for being dependent on an indefinite claim.  
Claim 23 is also indefinite because it provides for “hydroxyacetic acid” in the group of or organic acids without there being a recitation of “hydroxyacetic acid” in the group presented in claim 15 on which claim 23 depends.  It is unclear how hydroxyacetic fits into the formulation when considering claim 23.  
	Claim 24 is rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reagents (Formic Acid, 2% (v/v) Standardized, publication date: 11/29/2017) (Hereinafter Reagents). 
Regarding claim 15, Reagents teaches a composition consisting of water (fluid carrier) and formic acid (pharmaceutically acceptable acidic component as organic acid) wherein the pH of the composition is 2 (page specifications). The preamble of “a pharmaceutically acceptable inhalation fluid” is an intended use for the composition being claimed. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). Regarding the “wherein the pharmaceutically acceptable acidic component is present in the carrier in an amount sufficient, upon inhalation, for treatment of a respiratory infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2” limitation, the instant specification does not define what such an sufficient amount would be. For example, instant specification para 48 recites “The acid component can be present in an amount sufficient to act on the pathogen present in the respiratory tract of the patient” and discloses a range from 100 ppm to 10,000 ppm (instant specification para 48). The 2% formic acid teaching of Reagents, under broadest reasonable interpretation, is interpreted to be sufficient to “treat” a viral infection.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, 20-22, 25-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Geena Malhotra (WO2019142214A1, publication date: 07/25/2019) (Hereinafter Malhotra). 
Regarding claims 15 and 27, Malhotra teaches a process of achieving an inhalation composition (example 3) wherein the first step of the process is “Ascorbic acid was dissolved in Water for Injection and maintained the pH up to 3 by adding Hydrochloric acid” (page 27 lines 1-3). This first step is a composition consisting of water (carrier being essentially water), ascorbic acid (organic acid) and hydrochloric acid (inorganic acid) wherein the range for pH is 0-3. The instant pH range of 0-2.5 lies within the 0-3 range disclosed by Malhotra. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). Regarding the “wherein the pharmaceutically acceptable acidic component is present in the carrier in an amount sufficient, upon inhalation, for treatment of a respiratory infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2” limitation, the same rationale in the above USC 103 rejection under Munger and Kemp (see above) applies here. 
Regarding claim 16, Malhotra teaches as discussed above. 
Regarding claim 18, Malhotra teaches “arformoterol”, “bambuterol”, “clenbuterol”, “formoterol”, “salmeterol”, “abediterol”, “carmoterol”, “indacaterol”, “olodaterol”, “vilanterol” (page 11 lines 14-15).
Regarding claim 20, Malhotra teaches “metabisulfite” (page 14 line 9).
Regarding claims 21-22, Malhotra teaches as discussed above. 
Regarding claims 25-26, Malhotra teaches “sodium chloride”, “potassium chloride”, and “calcium chloride” (claim 11). 
Regarding claim 28, the instantly disclosed range of 0-1.8 lies within the 0-3 range taught by Malhotra. 
Regarding claim 29, Malhotra only teaches water aside from the acids and thus meets the “wherein the fluid carrier consists essentially of water” limitation. 
Regarding claim 30, Malhotra teaches as discussed above. Malhotra also teaches “solution suitable for inhalation” (claim 17), “wherein the formulation is in the form of an aerosol, drops, nasal drops, a nasal spray or an inhalation solution” (claim 18) and “administered by metered dose inhalers (MDI), dry powder inhalers (DPI), nebulizer” (claim 19). Thus the instant limitations of “a medication delivery device comprising one of a nebulizer or a metered dose inhaler, the medication delivery device having a medication chamber and a medication outlet member in fluid communication with the medication chamber; and a pharmaceutically acceptable therapeutic inhalation fluid composition contained in the medication chamber and deliverable through the medication outlet” are met by the abovementioned teachings of Malhotra since these limitations are merely describing a generic structure if an inhaler. 
Regarding claims 31-34, Malhotra teaches as discussed above. 
Regarding claim 36, since Malhotra teaches inhalers (medical delivery device) which is discussed above, via its inherent feature, it is deemed to be “configured to produce a pharmaceutically acceptable fluid that can be introduced into contact with at least one of the following: nasal passages, throat, pharynx, larynx, epiglottis, sinuses, trachea, bronchi, or alveoli”. 

Claim 35 in addition to claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Geena Malhotra (WO2019142214A1, publication date: 07/25/2019) (Hereinafter Malhotra) and Timothy R Myers (The Science Guiding Selection of an Aerosol Delivery Device, Respiratory Care, Vol 58, No 11, November 2013) (Hereinafter Myers). 
Regarding claim 30, Malhotra teaches as discussed above. 
Regarding claim 35, Malhotra does not specify particle sizes for aerosol delivery devices. 
Regarding claim 35, Myers teaches “Optimal particle size for most inhaled respiratory medications to achieve deposition in the periphery of the lung falls into the particle size range of 1–5 µm” (page 1964 right column lines 28-30). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Malhotra and Myers and achieve the instant invention. Malhotra is silent on what the particle size should be in an inhalant. Myers merely provides teachings in regards to what the optimal particle size for inhalants are. Myers provides the motivation of specifically using 1-5 µm by disclosing “As particle size increases above 5 µm, aerosol deposition shifts from the periphery of the lung to the conducting airways. Oropharyngeal deposition increases as particle size increases above 10 µm. Exhaled loss is high with very small particles of 1 µm or less” (page 1964 right column lines 30-35). Thus, one would be motivated to incorporate the teachings of Myers into the teachings of Malhotra with a reasonable expectation of successfully achieving an inhalation device and composition. 

Claims 15-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huyen Phuong Bui et al (US 20140322285 A1, publication date: 10/30/2014, previously cited) (Hereinafter Bui) and Isabel Maria Fidalgo dos Santos Silva Carvalho (US20190216831A1, publication date: 07/18/2019) (Hereinafter Carvalho). 
Regarding claim 15, Bui teaches a “low pH disinfectant composition” “for killing or inhibiting a broad spectrum of microorganisms” (abstract) such as viruses (para 78-85), wherein the composition is “a sprayable or atomized liquid” (which is inhalable since it is a sprayable liquid and a fluid career since a liquid) (para 21) and wherein the composition comprises organic acids (para 24). Bui also teaches “the composition of the present invention can have a pH of less than about 2.5” (para 38). Regarding “pharmaceutically acceptable” limitation, absent evidence of the contrary, Bui composition is interpreted as pharmaceutically acceptable. Regarding the “wherein the fluid carrier consists essentially of water” limitation, Bui discloses “water” as the only carrier in the composition (para 120). Regarding the “wherein the pharmaceutically acceptable acidic component is present in the carrier in an amount sufficient ,upon inhalation, for treating an infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2”, since the instant claim is directed to a composition and not a method, language such as “upon inhalation, for treating an infection in a patient caused by at least one of MERS, SARS CoV-1, or SARS CoV-2” does not constitute patentable weight, this is merely an intended use for the product. Thus, language such as “in an amount sufficient for treating…” is interpreted as “an effective amount”. Absent evidence of the contrary, Bui composition would have effectiveness against viruses mentioned in the claim.
Regarding claims 21 and 24, Bui teaches “a pH of less than about 2.5” (para 38) which is overlapping with the instant claim’s range of less than 1.8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claims 16 and 22-23, Bui teaches inorganic acids such as sulfuric acid and hydrochloric acid (para 23). 
Regarding claim 15, while Bui teaches organic acids as a genus, it only gives acetic acid as an example and does not disclose “trichloroacetic acid, benzenesulfonic acid, propionic acid, formic acid, gluconic acid, lactic acid, ascorbic acid, isoascorbic acid, aspartic acid, glutamic acid, glutaric acid”.
Regarding claim 23, while Bui teaches organic acids as a genus, it only gives acetic acid as an example and does not disclose “aspartic acid, isoascorbic acid, hydroxyacetic acid”. 
Regarding claims 15 and 23, Carvalho teaches antiviral compositions (abstract) comprising “hydroxyacetic”, “benzenesulfonic”, “lactic” (para 118), as well as “ascorbic acid” (para 226) to be included in the composition. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Bui and Carvalho and achieve the instant invention. Even though Bui specific embodiment do not include all of the limitations of the instant claims, the specification of Bui provides guidance and motivation to incorporate the additional components and pH levels for one to achieve the instant invention. Regarding the missing organic acid limitations of Bui, Bui teaches “The term “organic acid refers to an organic compound with acidic properties. The most common organic acids are the carboxylic acids, whose acidity is associated with their carboxyl group—COOH. Sulfonic acids, containing the group —SO2OH, are relatively stronger acids. The relative stability of the conjugate base of the acid determines its acidity. Other groups can also confer acidity, usually weakly: —OH, -SH, the enol group, and the phenol group. Organic compounds containing these groups are generally referred to as organic acids. An example of an organic acid is acetic acid” (para 24). Thus, acetic acid is merely used as an example and Bui teachings comprises other organic acids such as the ones that are instantly claimed. Carvalho merely provides other exemplary organic acids for a person of ordinary skill in the art to incorporate into the teachings of Bui. Absent evidence of criticality, one would select any other organic acids such as hydroxyacetic acid and incorporate it into Bui. Of note, as it is also explained in the interview summary filed on 07/29/2022, Applicant only provides evidence of criticality for inorganic acids such as sulfuric acid and hydrobromic acid (instant examples 56-63). The claimed organic acids do not provide evidence of criticality for the instant invention and are deemed to be exchanged during routine optimization of Bui compositions. 

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 15-16, 21-24, and 27-36 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 20 and 21-22 of copending Application No. 17/547,794 (reference application) in view of Josh Munger et al (US 8158677 B2, publication date: 04/17/2012, previously cited) (Hereinafter Munger). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 15-16, 21-24, 27-34 and 36 are obviated by claims 17, 19-26 of the reference application. Munger teaches water as a carrier which is a teaching the reference application lacks. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application and the teachings of Munger and achieve the instant invention. The reference application claims teach all of the limitations of the instant claims except water as a carrier. Munger merely provides teachings in regards to water being a carrier. Thus one would follow the reference application claims while combining them with the teachings of Munger and achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 15-16 and 21-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, and 17-20 of copending Application No. 17/547,712 (reference application) in view of Josh Munger et al (US 8158677 B2, publication date: 04/17/2012, previously cited) (Hereinafter Munger). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 15-16 and 21-35 are obviated by claims 14-16, 21, 24 of the reference application. Munger teaches water as a carrier which is a teaching the reference application lacks. Munger also teaches inclusion of an organic acid (discussed above) which is a teaching the reference application lacks.  
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of the reference application and Munger teachings and achieve the instant invention. The reference application claims teach all of the limitations of the instant claims except an organic acid and water. Munger provides inclusion of organic acids in antiviral treatments during their preparation. Inclusion of organic acids, absent evidence of criticality, is deemed merely an experimental optimization such as varying the pH of a solution. Thus, one would combine teachings of Munger and the claims of the reference application to achieve the instant invention.

Response to Arguments
The arguments against objections and rejections that are withdrawn are now moot. 
Although now withdrawn, since another rejection above uses Bui as a primary reference, Applicant’s arguments against Bui will be addressed below.
Regarding Bui, Applicant argues:
“It is submitted that that the Bui reference teaches that acid sufficient to maintain the pH below about 4.5 is considered an optional component. It is respectfully submitted that the skilled artisan, when reding the Bui reference would conclude that the components such as are (C1-Cs) alkyl substituted with one or more hydroxyl, hydrogen peroxide (H202), thymol (2-isopropyl-5- methylphenol) are primary components necessary to the function of the surface sanitizing composition disclosed in the Bui reference. It is submitted that that the reference lacks any teaching or suggestion that the removal of such compounds would render a functional composition…”, “It is submitted that the Bui reference lack any teaching or suggestion of a composition that can be treat at least one of MERS, SARS CoV-1, or SARS CoV-2 upon inhalation…”, “The composition disclosed in the Bui reference lacks any teaching or suggestion of a composition that is composed of a fluid carrier consisting essentially of water and a pharmaceutically acceptable acidic component consisting of one or more of the enumerated organic acid compounds…”, “It is submitted that the Bui reference lacks any teaching or suggestion of a therapeutic composition such as that claimed that includes inorganic and organic acids as set forth in claim 16”.
These arguments are acknowledged but not found persuasive. The instant claims are not commensurate in scope with the data provided in the instant specification. In the interview that took place on 07/25/2022, Applicant was informed that the instant specification had evidence of criticality results for inorganic acids such as sulfuric acid and hydrobromic acid (examples 56-63). There were no evidence of criticality results in support of organic acids claimed in the independent claims. For sulfuric acid, the evidence of criticality results are in regards to pH values below 2 (as opposed to 2.5 which are present in the instant claims). That said, currently, instant claim 15 doesn’t even require inclusion of inorganic acids such as sulfuric acid of which Applicant provides some evidence of criticality on. Applicant was also informed that further data may be provided in support or organic acids via an Affidavit 132 which would help claiming relatively broader limitations in instant independent claims. In regards to Applicant’s contention that Bui doesn’t teach water as a carrier, it does so in para 120 of Bui (discussed above). 
Regarding the USC 103 rejection over Munger and Kemp, Applicant argues the following:
“It is submitted that the Munger reference discloses and teaches a method and composition using specific chemical compounds to modulate host cell metabolic pathways in order to treat a viral infection. In other words, Munger discloses specific compounds for use as antiviral agents. Munger is dissimilar to the present invention. Munger does not disclose, suggest or teach using the composition of the present invention which comprises specific organic acids or specific combinations of organic and inorganic acids in a fluid carrier at a specific pH to treat an infection caused by MERS, SARS CoV-1 or SARS CoV-2. In fact, Munger is silent on the compounds as well as the specific pH used in the present invention.
The Kemp reference discloses an acidic solution of sparingly soluble Group IIA complexes ("AGIIS") for use in cleaning, food production, decontamination, bioremediation, agricultural application, medical application, and detoxification of substances. The only possible "medical applications" in humans disclosed in Kemp are for external use. There is no disclosure, suggestion or teaching of a medical use for inhalation or for that matter any internal human medical use. 
The Applicant's invention as set forth in claim 15 as amended is directed to a pharmaceutically acceptable therapeutic inhalation fluid composition that comprises a fluid carrier that consists essentially of water and a pharmaceutically acceptable acidic component comprising at least one organic acid selected from the group consisting of trichloroacetic acid, benzenesulfonic acid, propionic acid, formic acid, gluconic acid, lactic acid, ascorbic acid, isoascorbic acid, aspartic acid, glutamic acid, glutaric acid, and mixtures thereof. It is submitted that the cited references lack teaching or suggestion of the therapeutic inhalation composition as set forth in claim 15 as amended”.
This argument is acknowledged but not found persuasive. It is important to note that the instant invention is directed to a composition, thus an argument is regards to Munger not teaching “to treat an infection caused by MERS, SARS CoV-1 or SARS CoV-2” is moot. While the Applicant correctly points out that Munger doesn’t teach the instantly claimed pH values, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (MPEP 2145 IV). It is also important to note that the instant claims are not in commensurate in scope with the data provided in the instant specification. This was discussed at length during the interview. Applicant’s contention of pH value is only sound for a hypothetical claim that teaches sulfuric and or hydrobromic acid at pH less than 2. This is not how the instant claims are currently formulated. For this reason, incorporating pH limitations from a secondary reference such as Kemp is deemed proper. In regards to Applicant’s argument that Kemp not being an applicable secondary reference due to “There is no disclosure, suggestion or teaching of a medical use for inhalation or for that matter any internal human medical use”, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.") (MPEP 2145 III). Even if the secondary reference does not disclose an inhalant, this does not render it inapplicable. In addition, this this is a composition claim (and not a method of inhaling a composition), any teaching that comprises compositions (such as non-toxic liquids) are structurally deemed inhalable. Kemp provides medical applications of its invention in examples 4, 7, 8 and 12 and teaches that the composition can be a pharmaceutical (para 15). Kemp provides motivations to lower pH by teaching “It is thus desirable to be able to have a source of “acidity,” or HO", without these unwanted disadvantages and be able to reduce environmental and safety hazards associated with acid hydrolysis” (para 12) for organisms such as “viruses” (para 14). Thus, Kemp provides a safe way to incorporate high acidity into composition which boosts a composition’s ability to “control and the growth of, and kill, microorganisms and, at the same time, destroy the products, such as toxins, generated by, or associated with, the microorganisms” (para 15). These are the motivation rationale for a person of ordinary skill in the art to apply into Munger which are deemed proper. For the above reasons, the USC 103 rejection over Munger and Kemp is maintained. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/            Primary Examiner, Art Unit 1613